GLADNEY, Judge.
This, a companion suit to the case of Ramsey v. McDaniel, La.App., 84 So.2d 276, is for the recovery by McDaniel for 'personal injuries and by his co-plaintiff and liability insurer to be reimbursed property damage incurred in a vehicular collision March 3, 1950. The facts and issues relating to said accident are stated in the opinion rendered by this court in Ramsey v. McDaniel, wherein each of the drivers of the two vehicles involved, John F. Ramsey and R. L. McDaniel, were held guilty of acts of negligence constituting proximate causes of the accident.
It is therefore ordered that the judgment from which appealed be and the same is hereby affirmed. The costs incurred herein should be divided in the proportion of one-half to plaintiffs and one-half to defendants.